 



Exhibit 10.3

SUPPLEMENTAL BENEFIT AGREEMENT

     This Agreement is made and entered into effective as of July 22, 2004, by
and between Rural Telephone Finance Cooperative, a South Dakota cooperative
corporation (“RTFC”) and Sheldon C. Petersen (the “Executive”).

     WHEREAS, RTFC desires to retain the executive as its Chief Executive
Officer under this Agreement for the period provided for in this Agreement, and
the Executive is willing to serve in the employ of RTFC for such period, upon
such terms and conditions as are provided herein;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the parties
hereby agree as follows:

          1. Employment. Subject to and upon the terms and conditions herein
provided, RTFC hereby agrees to employ the Executive and the Executive hereby
agrees to be employed by RTFC for the Term of Employment, as defined in
Section 3 hereof.

          2. Position and Responsibilities. During the Term of Employment
hereunder, the Executive shall be employed as the Chief Executive Officer of
RTFC, or in such other senior executive capacity or capacities as may be
mutually satisfactory to the Executive and RTFC. The Executive will be the
senior executive officer of RTFC, reporting only to the Board of Directors of
RTFC (the “Board”).

          3. Term of Employment. The Term of Employment under this Agreement
shall commence as of July 22, 2004, and shall terminate on February 28, 2009
unless earlier terminated as provided in Section 5 below or extended as provided
in the following sentence (the “Term of Employment”). The Term of Employment
shall automatically be extended on March 1, 2009 and each subsequent March 1 for
an additional year unless, not later than 6 months prior to any such date,
either party to this Agreement shall have given written notice to the other
party that he or it does not wish to extend or further extend the Term of
Employment.

          4. Compensation. RTFC has created, on its books of account, a deferred
compensation account with respect to the Executive (the “Account”). As of
March 1, 1995, and on January 1 of each year thereafter, RTFC has credited the
Account in the amount of $30,000. Each year thereafter during the term of
employment, RTFC shall make a similar credit. Except as provided in Section 5
below, the balance in the Account shall be deemed to be credited with interest
annually on December 31st of each year during the Term of Employment at a rate
equal to the effective cost to RTFC’s affiliate corporation, the National Rural
Utilities Cooperative Finance Corporation (CFC), for 20 year Medium Term Notes
computed at the time of each annual deposit. RTFC shall provide an alternative
investment mechanism whereby the opportunity to earn a higher rate of return
could be offered, if at Mr. Petersen’s option, such an alternative were
requested. RTFC shall not be required to create a separate account or any
reserve of cash or investments in connection with its obligations with respect
to this

 



--------------------------------------------------------------------------------



 



Account and the Executive will have the status of a general creditor of RTFC
with respect to any benefits to be provided under this Agreement.

          5. Payments to the Executive Upon Termination of Employment.

               5.1 Termination by RTFC.

               (a) RTFC shall have the right to terminate the Executive’s
employment at any time with or without “Cause” as defined in Section 5.6. If,
during the Term of Employment, RTFC terminates the employment of the Executive
under this Section 5 without Cause, the Term of Employment shall terminate
immediately thereafter; provided, however, that:

                    (i) the Account will be deemed to be continued in effect for
a period of 12 months or, if less, the remaining period of the Term of
Employment prior to such termination (but in no case less than 6 months) (the
“Extended Period”) and all credits described in Section 4 shall continue to be
made;

                    (ii) if the end of the Extended Period occurs on other than
a December 31st, RTFC shall further credit the Account with simple interest for
the period from January 1 to the end of the Extended Period at the same rate
that was used to credit interest on the prior December 31st; and

                    (iii) within 15 days after the end of the Extended Period,
RTFC will pay to the Executive in a single lump sum an amount equal to the
balance in the Account at the end of the Extended Period after the additional
credit described in (ii) above has been made.

               (b) If during the Term of Employment, RTFC terminates the
employment of the Executive for “Cause”, as defined below, the Term of
Employment shall terminate immediately thereafter, and the Executive shall not
be entitled to any payment with respect to the Account.

               5.2 Termination by the Executive. The Executive has the right to
terminate his employment hereunder at any time during the Term of Employment
upon not less than 90 days prior written notice to RTFC. If during the Term of
Employment the Executive terminates his employment with RTFC, the Term of
Employment shall terminate immediately, and RTFC shall pay the Executive such
compensation as is set forth in Section 5.1(a).

               5.3 Disability. In the event of the termination of the
Executive’s employment by reason of “Disability”, as defined below, during the
Term of Employment, RTFC shall pay the Executive the amount described in Section
5.1 (a).

               5.4 Death. In the event of the termination of the Executive’s
employment by reason of death during the Term of Employment, RTFC shall pay the
Executive’s Designated Beneficiary the amount described in Section 5.1(a).

 



--------------------------------------------------------------------------------



 



               5.5 Expiration of Term. In the event of the termination of the
Executive’s employment by reason of the completion of the Term of Employment
without further extension as described in Section 3, within 15 days from the
expiration of the Term of Employment RTFC shall pay to the Executive an amount
equal to the Account balance, after the additional credit described in
Section 5.1 (a) above as if the February 28th date were the end of the Extended
Period.

               5.6 Definitions.

               (a) “Cause”. For purposes of this Agreement, Cause shall mean (i)
the willful and continued failure by the Executive, as determined in good faith
by two-thirds of the members of the Board (after notice to the Executive and
providing the Executive an opportunity to meet with the Board), to perform his
duties under this Agreement or comply with written policies of RTFC, or
(ii) willful conduct materially injurious to RTFC or to an affiliate of RTFC or
(iii) conviction of a felony involving moral turpitude provided, however, that
any act or omission by the Executive shall not fall within the scope of this
Section 5.6(a)(i) and (ii) if it was done or omitted to be done by the Executive
in good faith and with a reasonable belief that such action or omission was in
the best interests of RTFC.

               (b) “Disability”. For purposes of this Agreement, Disability
shall mean that the Executive has not performed his full-time duties with RTFC
for three consecutive months as a result of his incapacity due to physical or
mental illness and within thirty (30) days after written notice of termination
is given to the Executive he shall not have returned to the full-time
performance of his duties hereunder.

               (c) “Designated Beneficiary”. For purposes of this Agreement the
Designated Beneficiary shall be any person designated by the Executive in a
written instrument signed by the Executive and delivered to RTFC to be the
beneficiary of payments to be made by RTFC hereunder upon the death of the
Executive if such person survives the Executive. Any Designated Beneficiary may
be changed by the Executive at any time or times by a written instrument signed
by the Executive and delivered to RTFC. If no Designated Beneficiary survives
the Executive, the Designated Beneficiary shall be the estate of the Executive.

               6. No Mitigation. RTFC agrees that if the executive’s employment
is terminated during the Term of Employment, the Executive is not required to
seek other employment or to attempt in any way to reduce the amounts payable and
the benefits to be provided to the Executive by RTFC under this Agreement.
Further, the amount or nature of any such payment or benefit to be paid to or
with respect to the Executive shall not be reduced by any compensation earned by
the Executive as a result of employment by another employer, by retirement
benefits, or offset against any amount claimed to be owed by the Executive to
RTFC or any of its subsidiaries or otherwise.

               7. Confidential Information. The Executive shall not at any time
during his employment with RTFC or following termination or expiration of this
Agreement, directly or indirectly, disclose, publish or divulge to any person
(except in the regular course of RTFC’s business or as required by law or
regulations), or appropriate, use or cause, permit or induce any person to
appropriate or use, any proprietary, secret or

 



--------------------------------------------------------------------------------



 



confidential information of RTFC including, without limitation, knowledge or
information relating to its copyrights, trade secrets, business methods, the
names or requirements of its customers, vendors, contractors, agents, dealers
and distributors or the prices, credit or other terms extended or granted to any
of such persons, all of which the Executive agrees are and will be of great
value to RTFC and shall at all times be kept confidential. Upon the termination
of the Term of Employment hereunder, the Executive shall promptly deliver or
return to RTFC all materials of a proprietary, secret or confidential nature
relating to RTFC together with any other property of RTFC which may have
theretofore been delivered to or may then be in the possession or control of the
Executive. RTFC and the Executive agree that the provisions of this Section
shall survive the termination of the executive’s employment hereunder.

          8. Legal Fees and Expenses. In the event that a claim for payment or
benefits under this Agreement is disputed, the executive shall be reimbursed for
all reasonable attorney fees and expenses incurred by the executive in pursuing
such claim, provided that the Executive is successful as to at least part of the
disputed claim by reason of litigation, arbitration or settlement.

          9. Amendment; Waiver. This Agreement contains the entire agreement of
the parties with respect to the matters set forth herein, and may only be
amended by subsequent written agreement of the parties hereto. All prior
agreements between the Executive and RTFC, whether in writing or not, relating
to terms and conditions of employment are hereby cancelled. No waiver by RTFC of
any breach by the Executive of any term, condition or provision of this
Agreement to be performed by the Executive shall be deemed a waiver of a similar
or dissimilar condition or provision at the same or prior or subsequent time.

          10. Binding Effect. The Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, such rights
shall not be subject to commutation, encumbrance, or the claims of the
executive’s creditors, and any attempt to do any of the foregoing shall be null
and void. The provisions of this Agreement shall be binding upon and inure to
the benefit of the Executive and his heirs, beneficiaries and personal
representatives, and shall be binding upon and inure to the benefit of RTFC and
its successors or assigns.

          11. Governing Law; Severability. Except as otherwise set forth herein,
this Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of Virginia without regard to principles of conflicts
of law. If any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.

          12. Withholding of Taxes. RTFC may withhold from any compensation
payable under this Agreement all federal, state, city, or other taxes as shall
be required pursuant to any law, regulation or ruling.

 



--------------------------------------------------------------------------------



 



          13. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          14. Headings. The headings contained in this Agreement are for
reference purposes only and shall not be deemed to be part of the Agreement or
to affect the meaning or interpretation of this Agreement.

          15. Notices. Any notice given to either party hereto shall be in
writing and shall be deemed to have been given when delivered personally or sent
by certified or registered mail, postage prepaid, return receipt requested, duly
and properly addressed to the party concerned at the address indicated below or
to such changed address as party may subsequently give notice of:

     
If to RTFC:
   
 
   

  The Rural Telephone Finance Cooperative

  Woodland Park

  2201 Cooperative Way

  Herndon, Virginia 20171

  ATTN: President
 
    If to the Executive:
 
   

  Mr. Sheldon C. Petersen

  510 Fortress Circle S.E.

  Leesburg, Virginia 20175

          16. Enforcement of Agreement. The respective rights and obligations of
the parties hereunder shall survive any termination of this Agreement or the
Term of Employment for any reason to the extent necessary to obtain the intended
provision of such rights and the intended performance of such obligations.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.

              RURAL TELEPHONE FINANCE     COOPERATIVE
 
       

  By:   -s- William Hegmann

--------------------------------------------------------------------------------


      William Hegmann, President
 
       

      -s- Sheldon C. Petersen

--------------------------------------------------------------------------------


      Sheldon C. Petersen, CEO

 